Case 8:18-cr-00407-PX Document 61-1 Filed 10/01/19 Page 1 of 2

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that thee for ing facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

CRYSTAL MEBANE MCGINTY (MCGINTY”), age 59, is a resident of Silver Spring.
Maryland. At all relevant times, MCGINTY worked as a physician at various practices in the
State of Maryland and the District of Columbia.

From in or about June 2005 through in or about June 2018, MCGINTY engaged in a
scheme to commit mail fraud and theft of government property by means of materially false and
fraudulent pretenses. In the scheme, MCGINTY spent her deceased mother’s Social Security
Administration (“SSA”) Retirement Insurance Benefits (“RIB”) payments and Teachers’
Retirement System of the City of New York (> TRSCNY”) pension payments and failed to disclose
and concealed her mother’s death from SSA and TRSCNY, in part, by posing as her deceased
mother.

MCGINTY’s mother, Individual 1. died on or about June 17. 2005, and her death
certificate names MCGINTY as the informant. In or about the year 2016, SSA suspected that
Individual | was deceased, but was still receiving RIB payments by direct deposit into an
account titled in the names of MCGINTY. Individual |. and Individual 1°s deceased husband.

On or about January 9, 2017, agents of SSA‘’s Office of Inspector General met with
MCGINTY at the health clinic at which she worked. MCGINTY was evasive in responding to
questions regarding whether her mother was alive. and ultimately falsely stated that her mother
was alive, “as far as she [knew].” MCGINTY acknowledged that she used the joint account into
which SSA benefits were deposited, but falsely denied spending any of Individual 1’s SSA
benefits. MCGINTY admitted that she received and purposefully failed to respond to SSA
notices mailed to her address requesting that she contact SSA.

Agents learned through their investigation that MCGINTY was also depositing her
mother’s TRSCNY pension checks into the joint checking account. which were sent to
MCGINTY’s home each month by United States Mail. Before depositing the checks,
MCGINTY endorsed the checks as herself, and then countersigned them as Individual |

TRSCNY records show that MCGINTY submitted to TRSCNY several ‘ ‘proof of life”
forms, from 2012 to 2017, attesting that Individual | was still alive. and on which MCGINTY
forged Individual Is signature, and also signed the documents as Individual 1*s attesting
physician. TRSCNY records also indicate that on or about May 31.2016, MCGINTY contacted
the TRSC NY customer service hotline and identified herself as Individual | . and provided
Individual 1°s partial social security number and date of birth for identification purposes.
MCGINTY contacted TRSCNY because it had ceased mailing Individual 1’s pension checks,

Rev. August 2018
10
Case 8:18-cr-00407-PX Document 61-1 Filed 10/01/19 Page 2 of 2

and MCGINTY sought to have the payments reinstated.

In total, MCGINTY spent approximately $304,000 in funds belonging to TRSCNY and
$213,000 in funds belonging to SSA. MCGINTY often withdrew the funds as cash or
transferred them to her personal accounts each month, and also spent the funds on expenses such
as the mortgage and utilities for her Silver Spring home, renewal of her medical license,
department store purchases, cruise tickets. airfare to the island of St. Thomas, and tuition for a
private high school located in Washington, DC.

SO STIPULATED: /\
wl AD

Michael F. Davio

Special Assistant United States Attorney

Crrpsth LEAD

Crystal! Mebane MeGinty
Defendant

| gagn © Celeron —

Meant. Coleman, Esq.
Counsel for Defendant

Rev. August 2018
